FILED
                             NOT FOR PUBLICATION                            APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DESHAWN MALONE,                                   No. 07-16587

               Plaintiff - Appellant,             D.C. No.
                                                  2:03-cv-00363-FCD-KJM
  v.

MARTINEZ, Correctional Officer,                   MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Frank C. Damrell, Jr., District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Deshawn Malone, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendant

violated his right of access to courts. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004),

and we affirm.

      Malone claimed that defendant failed to give him a partially completed

complaint and supporting materials that Malone had requested from his personal

property. The district court properly granted summary judgment because Malone

failed to raise a triable issue as to whether he suffered an actual injury as a result of

defendant’s alleged conduct. See Lewis v. Casey, 518 U.S. 343, 351-53 (1996)

(describing actual injury requirement); Jones, 393 F.3d at 936 (affirming summary

judgment on access to courts claim on the ground that plaintiff did not show

“injury, such as inability to file a complaint or defend against a charge”).

      Malone’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     07-16587